Citation Nr: 1530852	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus type II or ischemic heart disease.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from August 1964 to April 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board issued a remand in August 2011 requesting the RO provide additional notice, obtain any outstanding treatment records, and obtain an examination and opinion regarding the Veteran's hypertension and knee complaints.  Although the directives in that remand were substantially complied with, the Board finds that further remand is necessary before a decision on the merits may be made.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In any secondary claim, the Board must address both whether a service-connected disability caused the claimed disability or whether a service-connected disability aggravated the claimed disability beyond the natural progression of the disease.  The VA examination opinion obtained in August 2012 only addresses a causal relationship between the Veteran's claim for hypertension and his diabetes mellitus.  The opinion does not address whether the diabetes aggravated the Veteran's hypertension.  Therefore, the Board finds that these opinions are not adequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  An addendum opinion must be obtained.  Upon remand, the examiner should also address whether the Veteran's hypertension is causally related to or aggravated by his service-connected ischemic heart disease.  

Regarding the Veteran's knee claim, the Board remand in August 2011 indicated that the Veteran participated in combat actions.  As such, his assertion that he had to jump ten feet from a helicopter, hurt his knees, and was treated in the field is considered competent without documented medical evidence.  The August 2012 VA examiner's rationale noted no documented medical or diagnostic evidence of chronic bilateral knee problems while on active duty.  As indicated above and in the August 2011 remand, the Veteran's complaints would not necessarily be documented during active duty due to the nature of combat.  The Board requests that the examiner provide an additional rationale for her opinion, beyond a lack of documentation of complaints.  

Finally, regarding the issue of entitlement to a higher disability rating for the Veteran's psychiatric disability, the Board remanded the issue in August 2011 to provide the Veteran with a Statement of the Case.  Although the RO increased the Veteran's disability rating from 30 percent to 50 percent in an October 2012 rating decision, this increase is not considered a full grant of benefits.  Therefore, as directed in the August 2011 Board remand, a statement of the case should have been issued regarding the Veteran's psychiatric disabilities.  The Board must remand the issue to ensure compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disabilities.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his knee and hypertension symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, return the claims file to the August 2012 VA examiner for an addendum opinion.  If the examiner is not available, obtain a medical opinion from another qualified examiner.  If a new examination is deemed necessary to provide an accurate opinion, schedule the Veteran for a VA examination regarding his low back and knee complaints.  

The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus or ischemic heart disease?  

b.)  Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus or ischemic heart disease?      

c.)  Is it at least as likely as not that the Veteran's severe knee disabilities are causally or etiologically related to his service?  The examiner should note that the Veteran is competent to state that he was treated in combat areas, which would not be documented.  Additionally, the examiner should note that the Veteran's diagnosis in 2008 indicated "end stage arthritis."  The examiner should provide a timeframe or an explanation for the onset of arthritis.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  

5.  Should an examination be deemed necessary, the Veteran must be advised of the importance of reporting to any VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




